Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner withdraws the claim interpretation under 112(f) and the 101 rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/2022 was filed after the mailing date of the Non-Final Rejection on 6/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi (US Patent Pub. # 2017/0330335).
As to claim 1, Hayashi discloses an imaging apparatus comprising:
an imaging unit (imaging unit 30) configured to output image data (captured image data) (Para 56);
one or more processors and/or circuitry (camera-side controller 34 or terminal-side controller 40)which functions as:
a control unit (34 or 40) configured to control a direction (track) of the imaging unit (30) so that the imaging unit (30) is directed to a subject (specified specific subject) (Para 66 and 74);
a subject detection unit (34 or 40) configured to detect a subject (specified specific subject) in the image data (captured image data) output by the imaging unit (30) (Para 74); and
a state acquisition unit (imaging direction adjustment unit 32) configured to acquire information (specific position or within a specific range) about a state of the imaging apparatus (camera device 20) (Para 57 and 58), including at least one of a state where the imaging apparatus is moved in a vehicle, a state where the imaging apparatus (20) is placed (fixedly installed) to capture an image, a state where the imaging apparatus is held by a hand, a state where the imaging apparatus is hung from a neck, and a state where the imaging apparatus is wearable (Para 129),
wherein the control unit (34 or 40) is configured to set a change range (specific range) in which the direction of the imaging unit is changed based on the information (specific position or within a specific range) acquired by the state acquisition unit (32) (Para 57 and 58).
As to claim 2, Hayashi teaches wherein the control unit (34 or 40) is configured to control the imaging unit (30) to rotate in a pan direction and a tilt direction (pan and tilt mechanism) (Para 57and 58).
As to claim 6, Hayashi teaches wherein the information (specific position or within a specific range) about the state of the imaging apparatus (20) is information (specific position or within a specific range) about an attachment (pan driving unit and a tilt driving unit (not illustrated)) attached to the imaging apparatus (20) (Para 57 and 58).
As to claims 12 and 13, these claims differ from claim 1 only in that the claim 1 is an imaging apparatus claim whereas claims 12 and 13 are a control method claim, and a computer-readable storage medium storing a program claim.  Thus claim 12 and 13 are analyzed as previously discussed with respect to claim 1 above.  
As to claim 15, Hayashi teaches wherein the control unit (34) changes the direction (adjust the imaging direction) of the imaging unit (30) within the change range (“specific position” or the “specific range”) and performs subject searching (subject) (Para 56 and 58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US Patent Pub. # 2017/0330335) in view of Corcoran (US Patent Pub. # 2018/0330526).
As to claim 3, note the discussion above in regards to claim 1.  Hayashi does not the imaging unit is configured to input detection information about the subject detected by the subject detection unit into a neural network and learn the change range.  Corcoran teaches wherein the imaging unit is configured to input detection information about the subject (face detection) detected by the subject detection unit (image processing unit 23) into a neural network (convolutional neural networks) and learn the change range (Para 59-61).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an image processing unit as taught by Corcoran to the controller of Hayashi, to provide a more comprehensive performance in these systems can increase cost as well as complexity of both data acquisition and processing. This is especially true when large amounts of data must be acquired during short time intervals, e.g., fractions of seconds, and rapidly processed for visual displays or other forms of reporting media (Para 3 of Corcoran).
As to claim 4, Corcoran teaches wherein the imaging unit (device cameras 22) is configured to input a captured image into a neural network (convolutional neural networks) and learn the change range (Para 59-61).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US Patent Pub. # 2017/0330335) in view of Tsubusaki (US Patent Pub. # 2016/0191810).
As to claim 7, note the discussion above in regards to claim 1.  Hayashi does not teach wherein the information about the state of the imaging apparatus is acquired based on an output of a shake detection unit configured to detect a shake of an apparatus.  Tsubusaki teaches wherein the information (control information) about the state of the imaging apparatus (digital camera 100) is acquired based on an output of a shake detection unit (shake detection unit 125) configured to detect a shake of an apparatus (100) (Para 50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an image processing unit as taught by Corcoran to the controller of Hayashi, to provide an automatic zoom control of automatically selecting the appropriate composition for a photographing state without selecting the composition by a photographer (Para 8 of Tsubusaki).

Claim 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US Patent Pub. # 2017/0330335) in view of Lopez (US Patent Pub. # 2019/0077353).
As to claim 8, note the discussion above in regards to claim 1.  Hayashi does not teach wherein the processors and/or circuitry further functions as an automatic imaging unit configured to perform imaging processing of recording the image data output by the imaging unit based on information about the subject detected by the subject detection unit.  Lopez teaches wherein the processors and/or circuitry further functions as an automatic imaging unit (automatically identify subjects and objects) configured to perform imaging processing (imaging processing) of recording the image data (analyzes images and/or videos for objects, people, text, and/or the like) output by the imaging unit based on information about the subject (automatically identify subjects) detected by the subject detection unit (Para 41 and 60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an automatically identify subjects and objects as taught by Lopez to the controller of Hayashi, to provide in real-time, one or more recommendations for responding to the traffic incident using cognitive computing processes based on the supplemented motion data. The one or more recommendations include information specific to a role of one or more individuals at the traffic incident (Para 5 of Lopez).
As to claim 10, Lopez teaches wherein the subject (automatically identify subjects and objects) detected by the subject detection unit is an object (analyzes images and/or videos for objects, people, text, and/or the like), and wherein the automatic imaging unit (automatically identify subjects and objects) is configured to perform the imaging processing (imaging processing) based on object recognition (vision (object recognition)) (Para 56).
As to claim 11, Lopez teaches wherein the automatic imaging unit (automatically identify subjects and objects)is configured to perform the imaging processing (imaging processing) using a parameter generated based on machine learning (machine learning) (Para 56).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US Patent Pub. # 2017/0330335) in view of Lopez (US Patent Pub. # 2019/0077353) and further in view of Delgo (US Patent Pub. # 2010/0070483).
As to claim 9, note the discussion above in regards to claim 1 and 8.  Hayashi in view of Lopez do not teach wherein the subject detected by the subject detection unit is a human face, and wherein the automatic imaging unit is configured to perform the imaging processing based on a frequency of a subject being searched and an expression of a person.  Delgo teaches wherein the subject (object (e.g., face)) detected by the subject detection unit is a human face (face), and wherein the automatic imaging unit is configured to perform the imaging processing based on a frequency (popularity, frequency, number and recency of accesses/references to a video) of a subject being searched and an expression (expression describing targeted objects) of a person (Para 116).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an interface as taught by Delgo to the controller of Hayashi in view of Lopez, to provide a more robust search method is required to identify content satisfying search requirements and to enhance searching techniques related to video and multimedia content and objects (Para 3 of Delgo).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US Patent Pub. # 2017/0330335) in view of Ikeda (US Patent Pub. # 2016/0191810).
As to claim 14, note the discussion above in regards to claim 1.  Hayashi does not teach wherein the control unit changes the change range in which the direction of the imaging unit is changed depending on whether the information acquired by the state acquisition unit indicates a state where the imaging apparatus is placed to capture an image or a state where the imaging apparatus is held by hand.  Ikeda teaches wherein the control unit (system control unit 118) changes the change range in which the direction of the imaging unit is changed depending on whether the information (stable condition) acquired by the state acquisition unit indicates a state where the imaging apparatus is placed to capture an image (digital camera 100 is mounted to a supporting member such as a tripod) or a state where the imaging apparatus is held by hand (user holds a camera) (Para 74, 75, and 94-98).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a stable condition as taught by Ikeda to the controller of Hayashi, to provide a motion vector detection device capable of flexibly controlling a motion vector detection method, a method for controlling the same, and an image capturing apparatus (Para 9 of Ikeda).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        12/13/2022